On Petition to Rehear.
The ground of the petition to rehear is stated therein as follows-:
“But petitioner respectfully states that it believes that in its opinion in this case, filed May 3, 1957, the *139Court has overlooked the one and only vital point in this lawsuit, in that the Court’s entire decision here is founded on the fact that there might he a double liability on the part of the petitioner, when actually the only question involved in this appeal is whether the non-resident Texas defendants are properly in Court through service of process by publication.”
The concluding statement in the opinion of the Court is this:
"It follows, in the opinion of the Court, that the money deposited in the Tennessee Court is not the res within the meaning of the right to file an interpleader bill and bring in a non-resident defendant by publication, etc. into Tennessee, assuming that otherwise this is proper procedure under the facts of this case. Therefore, the action of the Chancellor in sustaining the plea in abatement was, we think, correct. That decree will be affirmed. ’ ’
When it is sought to obtain jurisdiction of a nonresident of the State by proceedings in rem without personal service, it is "only when some res of the nonresident defendant is found and impounded within .the territorial limits of the state of action, and then only to the extent of such res”, does the Court of action obtain jurisdiction of the defendant who is a non-resident of that state and not served with personal process. Dickson v. Simpson, 172 Tenn. 680, 687, 113 S.W.2d 1190, 1192, 116 A.L.R. 380. See also Roberts v. Frogge, 149 Tenn. 181, 187, 258 S.W. 782.
The discussion with reference to the possibility of double liability upon the part of the Insurance Com-*140party was had in the course of determining whether there was any “res” belonging to the defendant within the territorial limits of the Madison County Chancery Court whereby that Court obtained jurisdiction to any extent of the Texas people, or their alleged claim against the insurance company.
The money in question was never the property of the Texas people. It was the property of the Texas Insurance Company, and, as such, deposited by that Insurance Company in this Tennessee Court with the request that this Court decide whether the insurance company owes it to these Texas people or to the Tennessee defendant.
In the Court’s opinion, such money is not a res of the Texas people so as to authorize an in rem proceedings against them adjudicating to the extent of the deposit in Court the question of whether the Insurance Company is indebted to them by reason of the policy in question. Therefore, as heretofore adjudged, this Court concludes that the action of the Chancellor in holding that he did not have jurisdiction of these Texas people is correct.
The petition to rehear is denied.